LE BLANC, Justice.
This is a suit brought by Thomas J-Mitchell against the Shreveport Laundries,. Inc., in which the demand is for the sum of $2,527.50. Plaintiff left a suit of clothes,, in which he intended to be married, at the laundry establishment of defendant, for the-purpose of having same cleaned and pressed. The suit of clothes, valued at $27.50,. was subsequently lost and plaintiff was. forced to be married in a suit which he claims was spotted and unkempt, causing' him considerable embarrassment. He seeks to recover $2,500 as damages for the mental anguish, embarrassment and humiliation he thereby suffered and $27.50, the value of the-suit of clothes.
Plaintiff asked for and obtained an order for a trial by jury. Upon answer having-been filed by the defendant, the case was. heard by a jury which rendered a verdict in his favor in the sum of $350 for damages, and $27.50 for the suit of clothes. The verdict was approved by formal judgment from-which an appeal was taken by defendant, to< this court.
*690In view of the amount of the plaintiff’s ■demand counsel for defendant no doubt thought they had no alternative but to appeal to this court but upon examining the record and considering the nature of the •demand, we are definitely of the opinion that it is obviously inflated and cannot be made the subject of appeal here.
A case of somewhat similar import is that of Lewis v. Holmes, 109 La. 1030, 34 So. 66, 61 L.R.A. 274, in which an award of $575 was allowed as damages to a bride for her disappointment at the defendant’s failure to have delivered in time for her wedding, as contracted for, several dresses she would need for occasions and .parties incident to the wedding. There’s no impropriety in saying that a bride’s disappointment and humiliation under such circumstances is more keen than that of the groom. She is generally considered the one who attracts attention and whose attire causes the admiration of her friends, not only at the wedding itself but at parties incident thereto as well. Taking this into consideration therefore, it should be expected that a bride would be entitled to greater damages than a groom in cases of this character and if the recovery in that case was limited to $575 it is evident that a demand of $2,500 as made in this case is grossly exaggerated. True, the cited case was decided in 1903, nearly fifty years ago, but even were the amount awarded to be trebled it would still fall short of the amount by which the jurisdiction of this court is fixed under Article 7, Section 10 of the Constitution of 1921.
 It is well settled that a plaintiff’s allegations as to the amount in dispute will not control in determining the appellate jurisdiction of this court where the nature of the case, as disclosed by the record, is such that an award in plaintiff’s favor could not exceed our minimum jurisdiction of $2,000. Nash v. Curette, 218 La. 789, 51 So.2d 71; Trahan v. Breaux, 212 La. 459, 32 So.2d 845 and cases cited therein. It is equally well settled that where the allegations of damages are evidently exaggerated, they will 'be disregarded by this court in passing upon the question of jurisdiction. Nash v. Curette, supra.
The case will accordingly be transferred to the Court of Appeal for the Second Circuit under the provisions of Revised Statutes LSA-R.S. 13:4441; the transcript to be filed in that court within thirty days from the date on which this decree becomes final; otherwise the appeal will be dismissed. Cost of this appeal to be borne by the defendant-appellant. All other costs to await the final outcome of the suit.